In the opinion filed herein on October 30, 1925, supra, we attribute jurisdiction to a compliance with the provisions of the city charter. True, the charter formalities were also met, but we think the decision herein must rest upon what we shall now state. As we view this case it must stand on its own record and is not necessarily controlled by Minnesota Tr. Ry. Co. v. City of St. Paul, page 8.
This is a proceeding to enforce the payment of a special assessment for a local improvement. The appellant is a railroad corporation *Page 24 
owning land abutting on the improved street. It interposed an answer. It appealed from the judgment entered against it.
Prior to December 1, 1920, railroad corporations in this state paying a gross earnings tax in lieu of all other taxes were not required to pay special assessments for local improvements. Section 2226, G. S. 1913. The referendum amendment authorized by chapter 533, p. 755, L. 1919, was declared adopted by a proclamation of the Governor of the state of Minnesota on December 1, 1920.
The petition for this improvement specifically states that the request is made pursuant to chapter 235, p. 601, L. 1895, as amended by chapter 128, p. 130, L. 1899. The notice of publication manifests the intention to act under the same law. No notice is required under this law. The right of the property owner to resist the proceeding to enforce the tax gives the opportunity to show that the property is not subject to taxation and permits other defenses. This eliminates the objection of want of due process attributed to lack of notice. In re Delinquent Taxes in Polk Co. 147 Minn. 344, 180 N.W. 240; State v. City of Red Wing, 134 Minn. 204, 158 N.W. 977.
Of this improvement 80 per cent of the grading and all the curbing was done prior to December 1, 1920, but no paving was laid until May 31, 1921. Appellant paid to the state a gross earnings tax which was in lieu of all other taxes. Subsequent to December 1, 1920, it was subject to assessments against its property for special improvement. Logically it should be required to pay an assessment duly made and based only on that part of the improvement made subsequent to December 1, 1920. This assessment was levied August 9, 1921. The trial court should hear evidence and modify the assessment to conform to the views herein expressed.
Remanded.